DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on June 6th, 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 6th, 2022 was filed after the mailing date of the Notice of Allowance on February 18th, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

The text of that Notice of Allowance mailed on February 18th, 2022 has been recited below for the record:

Response to Amendment
Applicant's amendments filed January 13th, 2022 have been entered. Claims 1 and 3 have been amended. Claim 2 has been cancelled.

The Section 112, 2nd paragraph rejections made in the Office action mailed September 13th, 2021 have been withdrawn due to Applicant’s amendments.
The Section 103 rejections made in the Office action mailed September 13th, 2021 have been withdrawn due to Applicant’s amendments and the Examiner’s amendments as recited below.

Response to Arguments
Applicant's arguments filed January 13th, 2022 have been fully considered but they are not persuasive.
Applicant argues that the orientation of the slits of Thomas in view of Chang or Pelkie/Chung is not taught or suggested. The Examiner disagrees.
Regarding Thomas/Chang, arcuate slits are well-known in the art of stretchable/flexibly slit sheets that arcuate slits can be formed in first/second (opposing) directions [Tesch - U.S. Patent No. 3,655,501; which teaches stretchable slits formed in garments/clothing, comprising arcuate slits, Figs. 40-41 & 45-47).
Regarding Thomas/Pelkie/Chung, the slits formed as in a circular/elliptical shape would be inherently oriented either in the stretch direction or perpendicular thereto. While Applicant cites a width direction, there is no reference point as to which direction this is in relation to the elongation direction or what dimension a width direction is in relation to the stretchable material.

Explanation of Examiner’s Amendment
However, Applicant teaches circular/elliptical arc-shaped slits comprising a first curved slit and second curved slit provided in a circumference of a virtual circle or ellipse along with unexcision parts not having slits formed therein between ends of the first curved slit and the second curved slit, wherein the stretch material is continuous within the virtual circle or ellipse.
The virtual circle/ellipse comprising unexcision parts between ends of the first curved slit and the second curved slit would not be provided in the arrangement of Thomas/Chang/Tesch.
The stretchable material being continuous would not be provided by the cell-containing stretch material of Thomas/Pelkie/Chung.

The inclusion of the modified subject matter of claims 3 and 6 was to give the circular/elliptical arc-shaped slit shape necessary context for allowability in view of their function/intention.
While Tesch also teaches virtual shapes comprising unexcision parts (Figs. 26), it lacks the above context necessary to impart it onto the circular/elliptical arc shape slits as claimed.
This would also differentiate the slits from any perforated bond/emboss patterns, such as those of Masuki et al. (JP 2004-098356 A) or Ng et al. (U.S. Pub. No. 2011/0160691 A1) in view of Kigata et al. (JP 2006-061175 A) which would not be opened/expanded upon elongation (the already open perforated “slits” above are either not deformed or at best slightly enlarged or deformed) OR from any tab-like slits that flap open when elongated, not maintaining an arc-shape but rather forming a semi-circle or semi-ellipse shape.

Also, some Section 112, second paragraph antecedent basis issues were spotted in claim 1 “an elastomer” and “the primary surface” in line 3.

Dependent claims 4 and 7-13 were amended to reflect amendments to claim 1 and fix confusing/indefinite issues, such as antecedent basis and formatting issues.

New claims 15-24 were added to further clarify the subject matter of existing claims and the claimed invention and for purposes of classification.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Colene Blank on February 7th, 2022.

The application has been amended as follows: 

	1.	A stretch material including an elastomer and having multiple discretely formed slits, comprising
	a core layer including the elastomer; and a skin layer provided on at least one primary surface of the core layer,
	wherein the slits penetrate through the core layer and the skin layer,
	wherein the slits are circularwherein the slits are expanded when the stretch material is elongated, maintaining an arc-shape while being stretched in an elongation direction, and
	wherein the circular or elliptical arc-shaped slits each comprises a first curved slit a second curved slit provided in a circumference of a virtual circle or ellipse along with unexcision parts not having slits formed therein between ends of the first curved slit and the second curved slit, wherein the stretch material is continuous within the virtual circle or ellipse.

	2.	(Cancelled)

	3.	(Cancelled)

	4.	The stretch material according to claim 1, wherein the diameter of the dimension of the short axis of the virtual ellipse is 0.3 mm or larger and 8 mm or smaller.

	6.	(Cancelled)

	7.	The stretch material according to claim 1, wherein an air permeability of the stretch material is 10 cm3/cm2 or higher when the slits are expanded.

	8.	The stretch material according to claim 1, wherein a tensile stress at second 150% elongation is 2 N/25 mm or lower.

	9.	The stretch material according to claim 1, wherein a recovery stress at second 250% elongation is 0.2 N/25 mm or higher.

	10.	The stretch material according to claim 1, wherein an elongation rate is 150% or higher when the stretch material is elongated in the elongation direction.

	11.	The stretch material according to claim 1, wherein a tensile strength is 1 N/25 mm or higher when the stretch material is elongated in the elongation direction.

	12.	A manufacturing method of a stretch material according to claim 1, comprising:
	a step of forming

	13.	A stretchable member comprising the stretch material according to claim 1, wherein the core layer and the skin layer on at least one primary surface of the core layer form a layer structure, the stretchable member comprising:
	at least one stretch part of the layer structure is plastically deformed when the stretch material is elongated; and
	at least one shape retaining part by which a shape of the layer structure of when the stretch material is elongated.

	15. (New) The stretch material according to claim 4, wherein the diameter is 0.5 mm or larger and 1.5 mm or smaller.

	16. (New) The stretch material according to claim 1, wherein the circumferential length of each unexcision part is 15% or higher and 25% or lower of the circumference of the virtual circle or ellipse.

	17. (New) The stretch material according to claim 1, wherein an area ratio of multiple virtual circles or ellipses is 0.5% or higher and 30% or lower.

	18. (New) The stretch material according to claim 1, wherein the stretch material comprises a longitudinal length and a width less than the length, wherein a first curved slit is curved such that it protrudes toward a first width side and the second curved slit is curved such that it protrudes toward an opposing second width side.
	19. (New) The stretch material according to claim 18, wherein the elongation direction is a longitudinal direction parallel to a first width side and a second width side.

	20. (New) The stretch material according to claim 7, wherein the air permeability is 0 cm3/cm2 or higher and lower than 10 cm3/cm2 prior to the slits being expanded.

	21. (New) The stretch material according to claim 7, wherein the air permeability is 80 cm3/cm2 or higher when the slits are expanded.

	22. (New) The stretch material according to claim 1, wherein the 10% tensile stress of the core layer is higher than the 10% tensile stress of the skin layer, wherein the 10% tensile stress of the core layer is 0.5 MPa or lower and the 10% tensile stress of the skin layer is 1 MPa or higher and 15 MPa or lower.

	23. (New) The stretchable member according to claim 13, wherein the stretchable member comprises a longitudinal length and a width less than the length, and wherein upon elongation in a longitudinal direction the width of the at least one stretch part narrows and the width of the at least one shape retaining part is kept constant.

	24. (New) The clothing product according to claim 14, wherein the clothing product is a diaper and a nonwoven fabric is laminated on both primary surfaces of the stretch material.


Allowable Subject Matter
Claims 1, 4, and 7-24 are allowed.

The following is an Examiner’s statement of reasons for allowance: 
The stretch material comprising a core layer and a skin layer on at least on primary surface having multiple discretely formed slits penetrating through the core layer and the skin layer, wherein the slits are circular or elliptical arc-shape, each of the circular or elliptical arc-shape slits comprises a first curved slit and a second curved slit provided in a circumference of a virtual circle or ellipse along with non-excised parts not having slits formed therein between ends of the first curved slit and the second curved slit, wherein the stretch material is continuous within the virtual circle or ellipse, wherein upon elongating the stretch material the circular or elliptical arc-shape slits open/expand and maintain an arc-shape is not taught or suggested in the prior art, wherein each claimed element contributes in part to the overall allowability of the stretch material.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134. The Examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        June 8th, 2022